Citation Nr: 0712357	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran retired in January 1992 after serving on active 
duty for more than 29 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD with an evaluation of 10 percent effective May 17, 2002.  
In a rating decision dated in January 2005 the rating for 
PTSD was increased from 10 percent to 50 percent, effective 
May 17, 2002.  


FINDING OF FACT

During the course of this appeal, the preponderance of the 
evidence shows that the veteran's PTSD has not been 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In June 2003 the veteran was granted service connection for 
PTSD with an evaluation of 10 percent, effective May 17, 
2002.  In a rating decision dated in January 2005 this 
evaluation was increased from 10 to 50 percent, effective May 
17, 2002.  The veteran seeks an initial disability rating in 
excess of 50 percent for his service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

The highest rating of 100 percent is not warranted unless 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Treatment records, dated since June 1998, reflect moderate 
symptoms of PTSD, including constricted affect, sleep 
disturbance, nightmares, irritability, anger, isolation, mild 
psychomotor retardation, lack of motivation, hypervigilance, 
and intrusive thoughts.  GAF scores range consistently 
between 54 and 60, confirm clinical findings of moderate 
symptomatology.  See DSM-IV.  Although occupational and 
social functioning are affected, the record contains no 
evidence of the kinds of symptoms contemplated by a rating of 
70 percent or higher, such as suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; impaired impulse control; spatial disorientation; 
delusions, or disorientation.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Indeed, treatment providers report that the 
veteran is alert and oriented to person, place, and time, 
with fair to good insight and judgment, and "stable reality 
contact."  Thought processes are organized, and speech is 
logical and goal directed.  There is also no evidence of 
panic attacks, nor of any suicidal or homicidal ideation, 
intent, or plan.  Further, although the veteran complains of 
having impaired memory, the psychoneurological evaluation 
done in March 2003 revealed this as "mild age associated 
memory loss" [emphasis added].  Based on all of the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against entitlement to a rating of 70 percent or 
higher at any time during this appeal.   38 C.F.R. §§ 3.102, 
4.2, 4.130, Diagnostic Code 9411.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to PTSD that would take the veteran's case so outside 
the norm as to warrant an extraschedular rating.  Although 
the veteran has been granted total disability based on 
individual unemployability (TDIU), the Board notes that this 
determination was based on the veteran's combination of 
service-connected disabilities.  In fact, the veteran, who 
describes himself as a workaholic, reported that in January 
2002 that he was looking for work, but was unable to pursue 
truck driving jobs because he had to look after his deceased 
mother's dogs.  The Board also notes, per the veteran's 
report, the significance of his memory problems with regard 
to occupational (truck driver and computer) training; 
however, as stated before, neurological testing shows that 
his memory trouble is age related; not due to his PTSD.  

Consequently, although VA has established the veteran's 
entitlement to a TDIU, the Board finds the degree of 
occupational impairment stemming from the veteran's PTSD to 
be adequately reflected by a rating of 50 percent.  Nor does 
the case present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  Therefore, referral by the RO 
to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Correspondence from 
the RO dated in May 2003 and March 2005 satisfied the duty to 
notify provisions.  38 C.F.R. § 3.159.  Treatment records 
have also been obtained, and the veteran has been accorded 
multiple VA psychiatric examinations, the reports of which 
are of record.  Further, the veteran has not reported a 
worsening of the condition since the most recent psychiatric 
evaluation, and all identified and available evidence 
relevant to the issue decided herein has been obtained.  
Thus, the duty to assist has been satisfied.  

The Board notes that the veteran's appeal as to the initial 
rating arose from his notice of disagreement with the rating 
decision that awarded service connection.  That initial claim 
was substantiated by the grant of service connection.  See 
Dunlap v. Nicholson, --- Vet. App. ----, 2007 WL 881525 (Vet. 
App. March 22, 2007).  Since the current appeal is considered 
a "downstream" issue, a specific notice letter was not 
required.  Id.; see also VAOPGPREC 8-2003, 69 Fed. Reg. 25180 
(2004).  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


